 1

 2

 3

 4

 5

 6                        UNITED STATES DISTRICT COURT
 7                               EASTERN DISTRICT OF CALIFORNIA

 8

 9    EFREN DANIELLE BULLARD,                  Case No. 1:17-cv-00328-LJO-JDP (PC)

10                       Plaintiff,
                                               ORDER ADOPTING FINDINGS AND
11           v.                                RECOMMENDATION IN FULL AND DENYING
                                               PLAINTIFF’S MOTION FOR INJUNCTIVE
12    BENSON, et al.,                          RELIEF

13                       Defendants.           (Docs. 53, 54)

14

15
            Plaintiff Efren Danielle Bullard is a state prisoner proceeding pro se and in forma
16
     pauperis in this civil rights action under 42 U.S.C. § 1983. The matter was referred to a United
17
     States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
18
            On October 19, 2018, the Magistrate Judge filed Findings and Recommendations which
19
     were served on the parties and which contained notice to the parties that objections were to be
20
     filed within fourteen days. Neither side filed any objections. Local Rule 304(b), (d).
21
            In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), the Court has conducted a
22
     de novo review of this case. Having carefully reviewed the entire file, the Court finds the
23
     Findings and Recommendations to be supported by the record and by proper analysis.
24
            Accordingly, IT IS HEREBY ORDERED that:
25
               1.   The Findings and Recommendations filed on October 19, 2018 (Doc. 54) is
26
                    adopted in full; and
27
     ///
28
     //
                                                      1
 1
            2.   Plaintiff’s motion for injunctive relief filed on October 15, 2018 (Doc. 53) is
 2
                 DENIED.
 3

 4   IT IS SO ORDERED.
 5
       Dated:    November 13, 2018                      /s/ Lawrence J. O’Neill _____
 6                                             UNITED STATES CHIEF DISTRICT JUDGE

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28


                                                   2
